internal_revenue_service number info release date index number ------------------------- --------------------- ---------------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 -genin-136059-08 date january taxpayer ------------------------- this letter responds to your letter dated date requesting sec_1_1362-6 generally provides that to rescind a revocation the legend dear ---- permission to rescind the revocation of taxpayer’s s_corporation based on the correspondence you included the revocation of the s election was made on date effective date corporation files a statement that the corporation rescinds the revocation made under section d the statement must be field with the service_center where the revocation was properly filed a rescission may be made only with the consent in the manner required under paragraph b of this section of each person who consented to the revocation and of each person who became a shareholder of the corporation within the period beginning on the first day after the date the revocation was made and ending on the date on which the rescission is made if the rescission statement is filed before the revocation becomes effective and is filed with the proper service_center the rescission is effective on the date it is so filed thus under sec_1_1362-6 a rescission of an s revocation is permissible only before an election takes effect sec_1362 of the internal_revenue_code generally provides that absent the commissioner’s consent an s_corporation whose election has terminated or successor_corporation may not make a new election under sec_1362 for five taxable years see also sec_1_1362-5 of the income_tax regulations the exclusive manner for obtaining the required consent is through receiving a favorable private_letter_ruling from the genin-136059-08 service the procedures for obtaining a private_letter_ruling are outlined in revproc_2008_1 along with the schedule of fees and a sample letter_ruling therefore we are unable to grant your request at this time connection with the election to rescind an s_corporation_election we appreciate this opportunity to provide you with assistance please keep a copy of this letter for your records this letter implies no opinion concerning any other federal tax issues in if you have further questions concerning any matter addressed in this letter please contact us at ----- ------------- not a toll free number sincerely dianna miosi dianna miosi chief branch office of the associate chief_counsel passthroughs and special industries
